  Case 18-81515      Doc 42       Filed 01/15/19 Entered 01/15/19 08:28:31         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DAMON DRISCOLL                       §       Case No. 18-81515
       SONYA DRISCOLL                       §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/18/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was converted on 01/10/2019.

       6) Number of months from filing or conversion to last payment: 3.

       7) Number of months case was pending: 5.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81515      Doc 42       Filed 01/15/19 Entered 01/15/19 08:28:31      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 2,950.00
      Less amount refunded to debtor(s)                      $ 1,900.75
NET RECEIPTS                                                                    $ 1,049.25



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                      $ 0.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 196.75
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 196.75

Attorney fees paid and disclosed by debtor(s):               $ 1,025.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                         Class          Scheduled    Asserted    Allowed        Paid        Paid
BARRICK SWITZER LONG BALSLEY Lgl             4,000.00    4,000.00        0.00       0.00        0.00
BLUEGREEN VACATION           Uns                 0.00         NA          NA        0.00        0.00
IH MISSISSIPPI VALLEY CREDIT Sec            22,082.00   20,879.01   20,879.01     182.51      274.05
IH MISSISSIPPI VALLEY CREDIT Uns                 0.00        0.00        0.00       0.00        0.00
PORTFOLIO RECOVERY           Uns             1,334.00    1,577.74    1,577.74       0.00        0.00
U.S. BANK HOME MORTGAGE a    Sec                 0.00   18,379.87        0.00       0.00        0.00
U.S. BANK HOME MORTGAGE a    Sec                 0.00      220.74      220.74       0.00        0.00
UNIVERSITY OF I COMMUNITY CR Sec            19,150.00   28,509.79   19,150.00      60.82      335.12
UNIVERSITY OF I COMMUNITY CR Uns            10,592.00        0.00    9,359.79       0.00        0.00
PORTFOLIO RECOVERY           Uns             1,029.00    1,029.89    1,029.89       0.00        0.00
CAPITAL ONE                  Uns                 0.00         NA          NA        0.00        0.00
CGH MEDICAL CENTER           Uns               250.00      500.00      500.00       0.00        0.00
PORTFOLIO RECOVERY           Uns               182.00      435.40      435.40       0.00        0.00
DISCOVER BANK                Uns             5,445.00    6,015.73    6,015.73       0.00        0.00
IH MISSISSIPPI VALLEY CREDIT Uns            12,217.00   13,003.75   13,003.75       0.00        0.00
IH MISSISSIPPI VALLEY CU     Uns                 0.00         NA          NA        0.00        0.00
JAMES F FERRIS DDS           Uns               698.00         NA          NA        0.00        0.00
BECKET & LEE LLP             Uns               418.00      626.74      626.74       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81515      Doc 42       Filed 01/15/19 Entered 01/15/19 08:28:31      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
MOELLER MYERS & ASSOCIATES          Uns         90.00         NA          NA        0.00       0.00
PEOPLES NATL BK KEWANNEE            Uns      3,373.00         NA          NA        0.00       0.00
QC PULMONARY CONSULTANTS            Uns        100.00         NA          NA        0.00       0.00
RRCA ACCOUNTS MANAGEMENTS           Uns        829.00      290.40        0.00       0.00       0.00
SWEDISH AMERICAN                    Uns        350.00         NA          NA        0.00       0.00
MIDLAND CREDIT MANAGEMENT           Uns      1,198.00    1,560.35    1,560.35       0.00       0.00
UNIVERSITY OF I COMMUNITY CR        Uns     30,499.00   31,299.21   31,299.21       0.00       0.00
CAVALRY SPV I, LLC                  Uns          0.00    2,974.56    2,974.56       0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00    1,834.97    1,834.97       0.00       0.00
RRCA ACCOUNTS MANAGEMENT            Uns          0.00      290.40        0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81515      Doc 42       Filed 01/15/19 Entered 01/15/19 08:28:31     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 40,029.01         $ 243.33           $ 609.17
      All Other Secured                           $ 220.74            $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 40,249.75         $ 243.33           $ 609.17

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 70,218.13           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 196.75
       Disbursements to Creditors                 $ 852.50

TOTAL DISBURSEMENTS:                                             $ 1,049.25




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81515        Doc 42      Filed 01/15/19 Entered 01/15/19 08:28:31               Desc Main
                                     Document     Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 01/15/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
